DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on May 23, 2022. Claims 1-21 are pending. Election of claims 1-19, without traverse, in response to Restriction election requirement is acknowledged and entered. Claims 20-21 are withdrawn from consideration as being drawn to non-elected inventions. Applicants are respectfully requested to cancel the non-elected withdrawn claims 20-21 in their reply to this office action. Claims 1-19 have been examined. The claim objections, rejections and the reasons for the indication of allowable subject matter over prior art are stated below. 

Claim Objections

2.	Claims 1-19 are objected to because of the following informalities: 
	Claim 1 recites “A method for coordinating an electronic signing process for an equity financing transaction for a corporate entity, comprising: receiving a request at a computer system by an initiating user for an equity financing workflow to be initiated relating to the corporate entity; retrieving pre-transaction corporate representative information, investment information, board member information, equity capitalization information, and corporate entity governing document information about a corporate entity from the computer system as core records associated with the corporate entity; interactively requesting term sheet information from the initiating user about a term sheet relating to the equity financing transaction, the term sheet information including two or more of: at least one investing party, an amount of financing to be made by the at least one investing party, and a price per share; generating stock class information based on the amount of financing and the price per share, and, based on the retrieved pre-transaction equity capitalization information; obtaining approvals from corporate representatives using the corporate representative information; storing a post-transaction corporate charter as core records associated with the corporate entity; saving a closing date and transaction documents as core records in the computer system; designating a pre-transaction corporate charter associated with the corporate entity as superseded; verifying receipt of investment funds; and generating post-transaction stock certificates reflecting investment funds received from the at least one investing party”. It is not clear if the underlined steps of the claim are performed manually and or by the computer system. Similar ambiguities are present in the dependent claims 2-19 also. Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method for coordinating an electronic signing process for an equity financing transaction for a corporate entity which is considered a judicial exception because it falls under the category of  Certain of methods of organizing human activity such as a fundamental economic activity (equity financing transaction is a fundamental economic activity) and also commercial or legal interactions including agreements (electronic signing process for an equity financing transaction for a corporate entity is a commercial or legal interaction) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong One: The limitations of “receiving a request at a computer system by an initiating user for an equity financing workflow to be initiated relating to the corporate entity; retrieving pre-transaction corporate representative information, investment information, board member information, equity capitalization information, and corporate entity governing document information about a corporate entity from the computer system as core records associated with the corporate entity; interactively requesting term sheet information from the initiating user about a term sheet relating to the equity financing transaction, the term sheet information including two or more of: at least one investing party, an amount of financing to be made by the at least one investing party, and a price per share; generating stock class information based on the amount of financing and the price per share, and, based on the retrieved pre-transaction equity capitalization information; obtaining approvals from corporate representatives using the corporate representative information; storing a post-transaction corporate charter as core records associated with the corporate entity; saving a closing date and transaction documents as core records in the computer system; designating a pre-transaction corporate charter associated with the corporate entity as superseded; verifying receipt of investment funds; and generating post-transaction stock certificates reflecting investment funds received from the at least one investing party” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers the abstract category of Certain of methods of organizing human activity such as a fundamental economic activity (equity financing transaction is a fundamental economic activity) and also commercial or legal interactions including agreements (electronic signing process for an equity financing transaction for a corporate entity is a commercial or legal interaction).  That is, other than the computer system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The computer system is broadly interpreted to comprise generic computers suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers Certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the Certain methods of organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of the claimed units of an information providing device to perform all the steps. A plain reading of Figures 1-2 and descriptions in at least paragraphs [0078], [0083], [00194], [00243] – [00250] reveals that the computer system comprising a generic processor, suitably programmed is used execute the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The implicit processor (not explicitly recited in the claim) in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 2-19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-19, the claimed steps, under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because these steps describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Allowable Subject Matter

5.	Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter over prior art:  
	The closest prior art of record, (Haller, Jochen US Pub. 2008/0141336 A1 and Biesemann et al. US Pub. 2010/0082497 A1), fail to teach either individually or in combination “A method for coordinating an electronic signing process for an equity financing transaction for a corporate entity, including the steps of: retrieving pre-transaction corporate representative information, investment information, board member information, equity capitalization information, and corporate entity governing document information about a corporate entity from the computer system as core records associated with the corporate entity; interactively requesting term sheet information from the initiating user about a term sheet relating to the equity financing transaction, the term sheet information including two or more of: at least one investing party, an amount of financing to be made by the at least one investing party, and a price per share; generating stock class information based on the amount of financing and the price per share, and, based on the retrieved pre-transaction equity capitalization information; obtaining approvals from corporate representatives using the corporate representative information; storing a post-transaction corporate charter as core records associated with the corporate entity; saving a closing date and transaction documents as core records in the computer system; designating a pre-transaction corporate charter associated with the corporate entity as superseded”. Page 3 of 13Appl. No.: 14/331,106For these reasons claim 1 is deemed allowable over prior art. Dependent claims 2-19 are allowable over prior art by virtue of dependency on an allowable claim. 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Kirsch, Steven Todd (US Pub. 2012/0323786 A1) discloses a method of authorizing a transaction includes providing a processor, receiving a request for a proposed transaction from an entity, and retrieving a list of devices associated with the entity. The method also includes transmitting a notification related to the proposed transaction to the devices associated with the entity. The method further includes determining, using the processor, (a) that an approval is received from all the devices associated with the entity, or (b) that a predetermined time period has expired, and (c) transmitting an approval of the proposed transaction to a transaction processor. Or, determining, using the processor, (a) that a rejection is received from one or more of the devices associated with the entity; and (b) transmitting a disapproval of the proposed transaction to the transaction processor. 
(b) Iverson, Jorn (US Pub. 2006/0095367 A1) discloses a supply chain procurement, settlement and finance system and method of providing procurement and settlement logistics for buyers and financing for suppliers is provided. The system comprises a transaction module for purchasing and receiving goods and services from a supplier, a finance module for providing a financial interest for the goods and services, a settlement module for determining and settling supplier and non-supplier obligations, and a repository for storing buyer data and administration data of the transaction module, finance module and settlement module. The method comprises the steps of issuing to a supplier a purchase order for goods and services, providing a financial interest to the goods and services, computing the amount owing to a supplier when an invoice is not used as the primary document to determine a liability to a supplier, processing invoices and tabulating liabilities owing to suppliers, paying the supplier, selling and collecting proceeds from the sale of goods and services sold to customers and consumers of buyer, and retiring the financial interest to the goods and services. 
	
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

June 5, 2022